Title: To Thomas Jefferson from St. John de Crèvecoeur, 23 January 1784
From: Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas


        
          Sir
          New York 23d. Jany. 1784
        
        Encourag’d by Mr. Le Chevr. de Chastelux whom I Saw Lately in Paris; as well as by Several others French officers, who had the  Honor of Your acquaintance whilst on this Continent, I have been Led to hope you’d not refuse giving an answer to the Question I take the Liberty of Sending you—Give me leave to add that I am commanded to do so by the Minister who is at the head of the Nurseries Established throughout the Kingdom. It has been said in France that in Some of the remotest Settlements of Virginia or Carolina, Brandy has been distilled from Patatoes.
        That this Root Contains a Spirit as Strong as that which is obtained from Grain is beyond a Doubt: but the Method of bringing it, in a State of Fermentation is what Puzzles the Learned Chymists, Spite of the Many Tryals they have Made. I shou’d be most Sincerely thankfull, If I cou’d be Informed of the American Méthod, through Your kind assistance. From the Respect with which I have heard Your Name mentioned as well as from your extensive Knowledge and Taste for the Arts and Sciences, I can’t but hope you’ll be Generous Enough to Communicate me Your thoughts on the Subject, which is More a Matter of Curiosity than of real or usefull Import. I am likewise Commanded to ask you whether the Map of Virginia undertaken by Subscription before the Révolution, has Ever been Engrav’d and where it may be had? Least this Shou’d Miscarry through the Imperfection of Aémrican Posts, it will be forwarded to you by his Excellency the Chevr. de la Luserne
        I have the Honor to be with the Most Sincere Respect & Esteem Sir Your very Humble Servt.,
        
          St. JohnFrench Consul for the States of N:Y: N:J: & Connecticut
        
      